DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present U.S. non-provisional application is being examined under the first-inventor-to-file provisions of the AIA . The present U.S. non-provisional application, filed on January 22, 2021, claims benefit to U.S. provisional applications, filed on February 13, 2020 and January 22, 2020.
Allowable Subject Matter
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be considered as allowable if rewritten in independent form to include all of the limitations of the respective base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2019/0123881 A1) in view of Fu et al. (US 2015/0365925 A1).
1. A method for wireless communications at a user equipment (UE) (Lee, FIG. 6), comprising: 
receiving a downlink control message that supports indicating one of a plurality of modes for reporting hybrid automatic repeat request feedback, wherein a first mode of the plurality of modes supports reporting hybrid automatic repeat request feedback and channel information according to a bundling configuration (Lee, paras. [0133], [0134], “The terminal may receives downlink (DL) control information (S610). The DL control information may include a DL grant, that is, information for scheduling or indicating a DL data channel. Further, the DL control information may include information for scheduling or indicating DL data channels in one or more TTIs, and to schedule or indicate DL data channels in multiple TTIs may be referred to multi-TTI scheduling. [ ] The terminal may determine whether to transmit channel state information together with an acknowledgement/negative acknowledgement (ACK/NACK) for a DL data channel scheduled or indicated by the DL control information, based on a specific field of the received DL control information (S620).”), and a second mode of the plurality of modes supports reporting hybrid automatic repeat request feedback according to a standalone configuration (Fu, paras. [0043], [0044], “For example, suppose 2 bits of “channel state information request information” is used to perform instruction […] when the channel state information request information is “00”, it is instructed not to report CSI on the PUCCH or the PUSCH transmitting the HARQ-ACK feedback information of the PDSCH;”); 
determining to use the first mode for transmitting the hybrid automatic repeat request feedback and the channel information based at least in part on the downlink control message (Lee, paras. [0133], [0134], “…The terminal may determine whether to transmit channel state information together with an acknowledgement/negative acknowledgement (ACK/NACK) for a DL data channel scheduled or indicated by the DL control information, based on a specific field of the received DL control information (S620).” Id.); and 
transmitting the hybrid automatic repeat request feedback and the channel information according to the first mode (Lee, paras. [0133], [0134], “…The terminal may determine whether to transmit channel state information together with an acknowledgement/negative acknowledgement (ACK/NACK) for a DL data channel scheduled or indicated by the DL control information, based on a specific field of the received DL control information (S620).” Id.)
Lee et al may not seem to describe the identical claimed invention, however in the same field of endeavor, Fu et al. provides prior art disclosure and suggestions for the claimed invention, such as a second mode of the plurality of modes supports reporting hybrid automatic repeat request feedback according to a standalone configuration (Fu, paras. [0043], [0044], “For example, suppose 2 bits of “channel state information request information” is used to perform instruction […] when the channel state information request information is “00”, it is instructed not to report CSI on the PUCCH or the PUSCH transmitting the HARQ-ACK feedback information of the PDSCH;” Id.) The prior art disclosure and suggestions of Fu et al. are for reasons of enhancing the flexibility of CSI transmission (Fu, para. [0010], “The present application provides a method and device for reporting channel state information to enhance the flexibility of CSI transmission.”) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of enhancing the flexibility of CSI transmission.
2. The method of claim 1, further comprising: 
bundling the hybrid automatic repeat request feedback with the channel information based at least in part on determining to use the first mode, wherein the hybrid automatic repeat request feedback and the channel information are transmitted after the bundling (Lee, paras. [0134], [0135], “The terminal may determine whether to transmit channel state information together with an acknowledgement/negative acknowledgement (ACK/NACK) for a DL data channel scheduled or indicated by the DL control information, based on a specific field of the received DL control information (S620). [ ] The terminal may transmit the channel state information and the ACK/NACK according to the determination (S630).”)
3. The method of claim 1, further comprising: 
identifying a channel state information reference signal resource based at least in part on an indication of the channel state information reference signal resource included in the downlink control message, wherein the channel information is determined based at least in part on the channel state information reference signal resource (Fu, para. [0052], “For example, the resource of the channel state information reference signal measured by the UE can be cell-specific reference signals (CRS), channel state information reference signals (CSI RS) or dedicated demodulation reference symbols (DMRS) for demodulating the PDSCH on the PDCCH subframe modulating the PDSCH. FIG. 4 is a schematic diagram of measurement of the CRS on a subframe of the PDCCH scheduling the PDSCH by the UE in a preferred embodiment of the present application, as shown in FIG. 4, on the subframe 3, the PDCCH scheduling the PDSCH subframe comprises channel state information request information, and the UE performs channel state information measurement on the CRS of the subframe 3.”)
4. The method of claim 1, further comprising: 
identifying an uplink control resource based at least in part on determining to use the first mode, wherein the hybrid automatic repeat request feedback and the channel information are transmitted in the uplink control resource (Lee, para. [0116], “A plurality of PUCCH resources can be configured for each CCE (or each CCE group) in advance through a higher layer signal. A rule can be defined such that HARQ-ACK is transmitted in one of the PUCCH resources determined by the starting CCE index of the DCI including the DL grant corresponding to the HARQ-ACK transmission and CSI is transmitted in another of the PUCCH resources. This scheme can be applied only when rules are defined to separately code HARQ-ACK and CSI, respectively.”)
5. The method of claim 1, further comprising: 
identifying a plurality of uplink control resources based at least in part on determining to use the first mode, wherein the hybrid automatic repeat request feedback is transmitted in a first uplink control resource of the plurality of uplink control resources and the channel information is transmitted in a second uplink control resource of the plurality of uplink control resources (Lee, para. [0116], “A plurality of PUCCH resources can be configured for each CCE (or each CCE group) in advance through a higher layer signal. A rule can be defined such that HARQ-ACK is transmitted in one of the PUCCH resources determined by the starting CCE index of the DCI including the DL grant corresponding to the HARQ-ACK transmission and CSI is transmitted in another of the PUCCH resources. This scheme can be applied only when rules are defined to separately code HARQ-ACK and CSI, respectively.” Id.)
6. The method of claim 5, wherein the downlink control message comprises an indicator that triggers the UE to report the channel information, an indication of a timing for transmitting the channel information, an indication of an uplink control resource for transmitting the channel information (Lee, para. [0116], Id.), an indication of a power for transmitting the channel information, or any combination thereof.
21. The method of claim 1, wherein the determining comprises: 
decoding an indicator field in the downlink control message, the indicator field comprising an indication of the first mode (Lee, paras. [0134], [0135], Id.); and 
activating the first mode based at least in part on the indication (Lee, paras. [0134], [0135], Id.)
22. The method of claim 21, further comprising: 
receiving a second downlink control message that supports indicating one of the plurality of modes for reporting hybrid automatic repeat request feedback (Fu, paras. [0043], [0044], Id.); 
decoding the indicator field in the second downlink control message, the indicator field comprising a second indication of the second mode (Fu, paras. [0043], [0044], Id.); 
activating the second mode based at least in part on the second indication (Fu, paras. [0043], [0044], Id.); and 
transmitting second hybrid automatic repeat request feedback according to the second mode (Fu, paras. [0043], [0044], Id.)
23. The method of claim 1, wherein the determining comprises: 
identifying a format of the downlink control message (Lee, paras. [0133], [0134], Id.); 
determining that the format of the downlink control message corresponds to the first mode (Lee, paras. [0133], [0134], Id.); and 
activating the first mode based at least in part on the format of the downlink control message (Lee, paras. [0133], [0134], Id.)
24. The method of claim 23, further comprising: 
receiving a second downlink control message that supports indicating one of the plurality of modes for reporting hybrid automatic repeat request feedback (Fu, paras. [0043], [0044], Id.); 
determining that a second format of the second downlink control message corresponds to the second mode (Fu, paras. [0043], [0044], Id.); 
activating the second mode based at least in part on the format of the second downlink control message (Fu, paras. [0043], [0044], Id.); and 
transmitting second hybrid automatic repeat request feedback according to the second mode (Fu, paras. [0043], [0044], Id.)
25. The method of claim 1, wherein the determining comprises: 
receiving a radio resource control message (Lee, paras. [0133], [0134], Id.); 
decoding an indicator field in the radio resource control message, the indicator field comprising an indication of the first mode (Lee, paras. [0133], [0134], Id.); and 
activating the first mode based at least in part on the indication (Lee, paras. [0133], [0134], Id.)
26. A method for wireless communications at a base station (Lee, FIG. 6, Id.), comprising: 
transmitting a downlink control message that supports indicating one of a plurality of modes for reporting hybrid automatic repeat request feedback, wherein a first mode of the plurality of modes supports reporting hybrid automatic repeat request feedback and channel information according to a bundling configuration (Lee, paras. [0133], [0134], Id.), and a second mode of the plurality of modes supports reporting hybrid automatic repeat request feedback according to a standalone configuration (Fu, paras. [0043], [0044], Id.); 
determining to use the first mode for receiving the hybrid automatic repeat request feedback and the channel information based at least in part on the downlink control message (Lee, paras. [0133], [0134], Id.); and 
receiving the hybrid automatic repeat request feedback and the channel information according to the first mode (Lee, paras. [0133], [0134], Id. cf. Claim 1).
Lee et al may not seem to describe the identical claimed invention, however in the same field of endeavor, Fu et al. provides prior art disclosure and suggestions for the claimed invention, such as a second mode of the plurality of modes supports reporting hybrid automatic repeat request feedback according to a standalone configuration (Fu, paras. [0043], [0044], Id.) The prior art disclosure and suggestions of Fu et al. are for reasons of enhancing the flexibility of CSI transmission (Fu, para. [0010], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of enhancing the flexibility of CSI transmission.
27. The method of claim 26, further comprising: 
scheduling a plurality of uplink control resources based at least in part on determining to use the first mode, wherein the hybrid automatic repeat request feedback is received in a first uplink control resource of the plurality of uplink control resources and the channel information is received in a second uplink control resource of the plurality of uplink control resources that occurs after the first uplink control resource (Lee, para. [0116], Id. cf. Claim 5), 
wherein the downlink control message comprises an indicator that triggers a user equipment (UE) to report the channel information, an indication of a timing for the UE to transmit the channel information, an indication of an uplink control resource for transmitting the channel information, an indication of a power for transmitting the channel information, or any combination thereof (Lee, para. [0116], Id. cf. Claim 6).
28. The method of claim 26, further comprising: 
setting an indicator field in the downlink control message to indicate the first mode (Lee, paras. [0134], [0135], Id.); and 
activating the first mode based at least in part on the indication (Lee, paras. [0134], [0135], Id. cf. Claim 21).
29. An apparatus for wireless communications at a user equipment (UE) (Lee, FIG. 7), comprising: 
a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor (Lee, FIG. 7, Id.) to cause the apparatus to: 
receive a downlink control message that supports indicating one of a plurality of modes for reporting hybrid automatic repeat request feedback, wherein a first mode of the plurality of modes supports reporting hybrid automatic repeat request feedback and channel information according to a bundling configuration (Lee, paras. [0133], [0134], Id.), and a second mode of the plurality of modes supports reporting hybrid automatic repeat request feedback according to a standalone configuration (Fu, paras. [0043], [0044], Id.); 
determine to use the first mode for transmitting the hybrid automatic repeat request feedback and the channel information based at least in part on the downlink control message (Lee, paras. [0133], [0134], Id.); and 
transmit the hybrid automatic repeat request feedback and the channel information according to the first mode (Lee, paras. [0133], [0134], Id. cf. Claim 1).
Lee et al may not seem to describe the identical claimed invention, however in the same field of endeavor, Fu et al. provides prior art disclosure and suggestions for the claimed invention, such as a second mode of the plurality of modes supports reporting hybrid automatic repeat request feedback according to a standalone configuration (Fu, paras. [0043], [0044], Id.) The prior art disclosure and suggestions of Fu et al. are for reasons of enhancing the flexibility of CSI transmission (Fu, para. [0010], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of enhancing the flexibility of CSI transmission.
30. An apparatus for wireless communications at a base station (Lee, FIG. 7, Id.), comprising: 
a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor (Lee, FIG. 7, Id.) to cause the apparatus to: 
transmit a downlink control message that supports indicating one of a plurality of modes for reporting hybrid automatic repeat request feedback, wherein a first mode of the plurality of modes supports reporting hybrid automatic repeat request feedback and channel information according to a bundling configuration (Lee, paras. [0133], [0134], Id.), and a second mode of the plurality of modes supports reporting hybrid automatic repeat request feedback according to a standalone configuration (Fu, paras. [0043], [0044], Id.); 
determine to use the first mode for receiving the hybrid automatic repeat request feedback and the channel information based at least in part on the downlink control message (Lee, paras. [0133], [0134], Id.); and 
receive the hybrid automatic repeat request feedback and the channel information according to the first mode (Lee, paras. [0133], [0134], Id. cf. Claim 1).
Lee et al may not seem to describe the identical claimed invention, however in the same field of endeavor, Fu et al. provides prior art disclosure and suggestions for the claimed invention, such as a second mode of the plurality of modes supports reporting hybrid automatic repeat request feedback according to a standalone configuration (Fu, paras. [0043], [0044], Id.) The prior art disclosure and suggestions of Fu et al. are for reasons of enhancing the flexibility of CSI transmission (Fu, para. [0010], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of enhancing the flexibility of CSI transmission.
Claims 7-12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2019/0123881 A1) in view of Fu et al. (US 2015/0365925 A1), further in view of Charpenter et al. (US 2008/0310338 A1).
7. The method of claim 1, further comprising: 
receiving a downlink data transmission based at least in part on the downlink control message (Lee, paras. [0133], [0134], Id.); 
determining that a decoding of the downlink data transmission was successful (Charpenter, paras. [0114], [0115], “The acknowledgement message transmitted by the receiving entity to the transmitting entity is generated according to the configured acknowledgement mode. In particular, when the data packet is decoded successfully by the receiving entity, a positive acknowledgement message ACK is sent by the receiving entity to the transmitting entity, thus confirming the reception of the transmitted data packet and the success of the decoding process of the data packet by the receiving entity…”); and 
refraining from bundling the hybrid automatic repeat request feedback with the channel information based at least in part on the decoding being successful, wherein transmitting the hybrid automatic repeat request feedback and the channel information comprises transmitting the hybrid automatic repeat request feedback without the channel information (Charpenter, paras. [0114], [0115], “The acknowledgement message transmitted by the receiving entity to the transmitting entity is generated according to the configured acknowledgement mode. In particular, when the data packet is decoded successfully by the receiving entity, a positive acknowledgement message ACK is sent by the receiving entity to the transmitting entity, thus confirming the reception of the transmitted data packet and the success of the decoding process of the data packet by the receiving entity…” Id.)
The prior art disclosure and suggestions of Charpenter et al. are for reasons of improving the overall transmission efficiency (Charpenter, Abstract, “…To improve the overall transmission efficiency while providing transmission robustness, the controlling entity configures, based on at least one of a QoS attribute or physical layer parameter, one of a first and second acknowledgement mode…”) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of improving the overall transmission efficiency.
8. The method of claim 7, further comprising: 
identifying a plurality of uplink control resources based at least in part on determining to use the first mode, wherein a first uplink control resource of the plurality of uplink control resources is configured for transmissions of hybrid automatic repeat request feedback and a second uplink control resource of the plurality of uplink control resources is configured for transmissions of bundled hybrid automatic repeat request feedback and channel information (Lee, para. [0116], Id.)
9. The method of claim 1, further comprising: 
receiving a downlink data transmission based at least in part on the downlink control message (Lee, paras. [0133], [0134], Id.); 
determining that a decoding of the downlink data transmission was unsuccessful (Charpenter, paras. [0114], [0115], “…However, in case the data packet has not been decoded successfully by the receiving entity, an acknowledgement message is sent by the receiving entity to the transmitting entity, wherein the acknowledgement message is generated according to the configured acknowledgement mode. In a first acknowledgement mode, an acknowledgement message indicating one of a plurality of decoding quality levels of the data packet obtained when decoding the data packet at the receiving entity, is sent by the receiving entity to the transmitting entity. In a second acknowledgement mode, when the data packet has not been decoded successfully by the receiving entity, an acknowledgement message indicating a decoding failure of the data packet, e.g. a negative acknowledgement NACK, is sent by the receiving entity to the transmitting entity.” Id.); and 
bundling the hybrid automatic repeat request feedback with the channel information based at least in part on the decoding being unsuccessful (Charpenter, paras. [0114], [0115], “…However, in case the data packet has not been decoded successfully by the receiving entity, an acknowledgement message is sent by the receiving entity to the transmitting entity, wherein the acknowledgement message is generated according to the configured acknowledgement mode. In a first acknowledgement mode, an acknowledgement message indicating one of a plurality of decoding quality levels of the data packet obtained when decoding the data packet at the receiving entity, is sent by the receiving entity to the transmitting entity. In a second acknowledgement mode, when the data packet has not been decoded successfully by the receiving entity, an acknowledgement message indicating a decoding failure of the data packet, e.g. a negative acknowledgement NACK, is sent by the receiving entity to the transmitting entity.” Id.)
10. The method of claim 9, further comprising: 
identifying a plurality of uplink control resources based at least in part on determining to use the first mode, wherein a first uplink control resource of the plurality of uplink control resources is configured for transmissions of hybrid automatic repeat request feedback and a second uplink control resource of the plurality of uplink control resources is configured for transmissions of bundled hybrid automatic repeat request feedback and channel information (Lee, para. [0116], Id.)
11 The method of claim 10, wherein the hybrid automatic repeat request feedback and channel information is transmitted over the second uplink control resource based at least in part on the decoding being unsuccessful (Lee, para. [0116], Id.)
12. The method of claim 1, wherein a plurality of values corresponds to a plurality of combinations of hybrid automatic repeat request feedback and channel information (Charpenter, para. [0062], “…So as to simplify this method, instead of indicating a specific number of bits to retransmit, multiple NACK levels may be used in order to signal a level of decoding to the transmitter (e.g. 1, 2, 3). The multi level NACK messages are required to be interpreted by the transmitter side, therefore the number of levels and their exact definition of the multi level NACK messages must be known at both the receiver side and at the transmitter side. Multi level NACK messages can be either L1 messages by mapping the different levels onto the different constellation points on multilevel modulation techniques (e.g. QPSK, 16QAM) or L2 messages. In the second options, the different levels are represented by different codewords (e.g. 1.sup.st level: 00001, 2.sup.nd level: 00010, 3.sup.rd level: 00100, etc.). Moreover, the reliability information can be optionally jointly encoded with other information, e.g. CQI, and the resulting encoded data can be CRC (Cyclic Redundancy Check) protected…” emphasis added.), the method further comprising: 
selecting, based at least in part on determining to use the first mode, one of the plurality of values based at least in part on a decoding of a data transmission scheduled by the downlink control message and a measurement of a channel condition, wherein the transmitted hybrid automatic repeat request feedback and the transmitted channel information comprises the selected one of the plurality of values (Charpenter, paras. [0062], [0115], “…However, in case the data packet has not been decoded successfully by the receiving entity, an acknowledgement message is sent by the receiving entity to the transmitting entity, wherein the acknowledgement message is generated according to the configured acknowledgement mode. In a first acknowledgement mode, an acknowledgement message indicating one of a plurality of decoding quality levels of the data packet obtained when decoding the data packet at the receiving entity, is sent by the receiving entity to the transmitting entity. In a second acknowledgement mode, when the data packet has not been decoded successfully by the receiving entity, an acknowledgement message indicating a decoding failure of the data packet, e.g. a negative acknowledgement NACK, is sent by the receiving entity to the transmitting entity.” emphasis added. Id.)
15. The method of claim 12, wherein: 
a first value of the plurality of values corresponds to a successful decoding of the data transmission (Charpenter, paras. [0062], [0163], “…Another example of this performance loss in case the transmitting and receiving entity are not synchronized will be illustrated in the following when the HARQ feedback is transmitted by MAC signaling. Each possible feedback message corresponds to a codeword. A simple realization of using code words for Multi-level ACK/NACK is shown in the table below: TABLE-US-00001 ACK 1 1 1 1 1 1 1 1 1 1 Lost 1 0 1 0 1 0 1 0 1 0 NACK 0 0 0 0 0 0 0 0 0 0”); 
a second value of the plurality of values corresponds to an unsuccessful decoding of the data transmission and a first channel measurement (Charpenter, paras. [0062], [0164], “…"Lost" denotes a third level of feedback, indicating for example that the transmitting entity should retransmit a self-decodable version of the data packet. If the transmitting entity is not aware of the number of code words used for the HARQ feedback signaling, the decoding performance would be degraded.”); 
a third value of the plurality of values corresponds to the unsuccessful decoding of the data transmission and a second channel measurement (Charpenter, paras. [0062], [0164], Id.); and 
a fourth value of the plurality of values corresponds to the unsuccessful decoding of the data transmission and a third channel measurement (Charpenter, paras. [0062], [0164], Id.)
16. The method of claim 15, wherein the second value corresponds to a missed downlink control message (Charpenter, paras. [0062], [0164], Id.)
17. The method of claim 12, wherein: 
a first value of the plurality of values corresponds to an unsuccessful decoding of the data transmission and a first channel measurement (Charpenter, paras. [0062], [0164], Id.); 
a second value of the plurality of values corresponds to the unsuccessful decoding of the data transmission and a second channel measurement (Charpenter, paras. [0062], [0164], Id.); 
a third value of the plurality of values corresponds to the unsuccessful decoding of the data transmission and a third channel measurement (Charpenter, paras. [0062], [0164], Id.); and 
a fourth value of the plurality of values corresponds to the unsuccessful decoding of the data transmission and a fourth channel measurement (Charpenter, paras. [0062], [0164], Id.)
18. The method of claim 17, wherein the first value corresponds to a missed downlink control message (Charpenter, paras. [0062], [0164], Id.)
19. The method of claim 12, wherein: 
a first value of the plurality of values corresponds to a successful decoding of the data transmission (Charpenter, paras. [0062], [0163], Id.); 
a second value of the plurality of values corresponds to an unsuccessful decoding of the data transmission (Charpenter, paras. [0062], [0164], Id.); and 
a third value of the plurality of values corresponds to a missed downlink control message (Charpenter, paras. [0062], [0164], Id.)
20. The method of claim 19, wherein a fourth value of the plurality of values corresponds to the unsuccessful decoding of the data transmission and a first channel measurement (Charpenter, paras. [0062], [0164], Id.)
Conclusion
The prior art made of record (PTO-1449, PTO-892) and not relied upon is considered pertinent to the subject matter of the present U.S. non-provisional application.
Elshafie et al. (US 2022/0014313 A1) provides reference disclosure considered as relevant to the subject matter of the claimed invention (Elshafie, Abstract, “…A user equipment (UE) may transmit, to a base station, a UE capability associated with reference signal reporting by the UE. The UE may receive, from the base station, a data packet and an indication of a mode for hybrid automatic repeat request (HARQ) feedback reporting based on the UE capability. The UE may determine that a slot includes first resources for transmitting a sounding reference signal (SRS) and second resources for transmitting HARQ feedback for the data packet. The UE may transmit, to the base station during the slot and based on the indication of the mode for HARQ feedback reporting, the HARQ feedback and one or more of the SRS or CSI associated with the HARQ feedback.”)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Weidner whose telephone number is (571) 270-1825. The examiner can normally be reached Monday - Friday, 8:00 AM - 5:00 PM, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing by using a USPTO supplied web-based collaboration tool. To schedule an interview, the applicant    is encouraged to use the USPTO Automated Interview Request (AIR) form provided at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476